DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 5/24/21. Claims 1 – 6 and 8 - 15 have been amended. Claims 8 – 15 are withdrawn due to a restriction requirement. Claims 1 - 7 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 5/24/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BALLARD (US 2009/0294179).
The rejection is maintained as per reasons of record as stated in the previous office action of 2/22/21 and is incorporated herein:
Claims 1 – 4: BALLARD discloses (see entire document) a drilling fluid comprising an aqueous base [as claimed], a weighting agent [as claimed], and a shale hydration inhibitor  that is a polyether amine compound, shown below [as claimed] (abstract, [0003], [0004], [0007], [0021], [0022], [0025], [0046], claims 1, 2, 8, 9, 16, 17):

    PNG
    media_image1.png
    61
    384
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are independently straight or branched C2-C4 and wherein m+n = 1-50 [encompassing the claimed formula with its R’ and x values].
A disclosed example, shown below, has a value of x of 2-10, preferably 2-6 ([0008]) [also reading on the claimed formula and showing preferred ranges for low x values of 2-6, leaving the value of m at 1-5]:
 
    PNG
    media_image2.png
    96
    296
    media_image2.png
    Greyscale

Claim 5: BALLARD partially neutralizes the amine with HCl to a pH of 9.5 ([0016]) [which is deemed to read on the claimed pH of approximately 9].
Claim 6: BALLARD discloses an aqueous fluid but is silent whether it is fresh water, sea water, brine, mixtures of water and water soluble organic compound, or mixtures thereof. However, since these are all the existing choices for water, BALLARD’s water is necessarily one of the claimed types of water.
Claim 7: The weighting agent is selected from barite, hematite, calcium carbonate, etc. ([0025]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PATEL et al (US 6,484,821).
The rejection is maintained as per reasons of record as stated in the previous office action of 2/22/21 and is incorporated herein:


    PNG
    media_image3.png
    48
    166
    media_image3.png
    Greyscale

wherein Y = amine, R and R’ = C1-C6 and may be the same or different and can be straight or branched, and x = 1-25, preferably 1-10 [encompassing the claimed formula].
To better visualize the above formula, PATEL gives an example (3:60, 5:34) of an ether diamine wherein the claimed R’ is (CH2)3 [as claimed] and the claimed (RO)x is C2H4 [as claimed] with x being 1 [thus showing a preference for the lower values of x from the disclosed x = 1-25], shown below:

    PNG
    media_image4.png
    37
    378
    media_image4.png
    Greyscale

Specifically, in the above example, R (following the claimed nomenclature) = C2H4 and x = 1; but when PATEL’s disclosed R’ = 2 and x = 2-10, it reads on the claimed R being (ci.); when PATEL’s R’ = 3 and is branched and x = 2-17, it reads on the claimed (cii.); when PATEL’s R’ = 4, linear or branched and x = 1-15, it reads on the claimed (ciii);  when PATEL’s R’ = 6 and x = 1, it reads on the claimed (civ.).
If genus is small, if one can at once envisage each member of the group, then it is anticipated In re Petering 301 F.2d 676, 681 (CCPA 1962). PATEL’s selection of R, R’ and x values are substantially identical to the claimed values to anticipate the claim.
Alternatively or in addition, it would have been obvious to one of ordinary skill in the art to have chosen from PATEL’s disclosure the best clay hydration inhibitor through routine experimentation since PATEL discloses to select the specific ether amine compound that provides effective inhibition of shale hydration when the shale is exposed to the drilling fluid and that the molecular weight and the value of x are factors in the ability of the shale hydration inhibitors to carry out their desired role (5:15-28), and for their ability to be compatible with other drilling fluid components and for their temperature stability and low toxicity (5:52-62), and have thus arrived at the present formula (I).
Claim 5: The pH of the amine is adjusted to a pH of 9 (8:15-16).
Claim 6: The water is selected from fresh water, sea water, brine, mixtures of water and water soluble organic compounds, and mixtures thereof (4:26-29).  
Claim 7: The weight material is selected from barite, hematite, iron oxide, calcium carbonate, etc. (4:37-42).

Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive. 

Applicant submits that BALLARD discloses using a polymer formed from the reaction between the polyether amine and a dialdehyde crosslinking agent, as per paragraph [0006]; that such reaction coverts the polyether amine to amide groups and the polyester amine becomes part of the polymer; that BALLARD therefore fails to teach the claimed monomers that have free NH2 groups.
Applicant’s argument has been considered but is not persuasive. BALLARD discloses that one can form a polymer, as pointed out by Applicant, but one can also add the polyether amine compound itself into the wellbore without the crosslinker. BALLARD discloses that at some point later, when a crosslinker is added to the wellbore, a reaction between them occurs. This is done so that the resulting polymer can act for purpose such as sand consolidation, fluid loss control, and borehole stabilization. This later step does not take away from the fact that BALLARD reads on the claimed drilling fluid comprising water, weight material and the amino ether compound as a clay hydration inhibitor. BALLARD also discloses that polyether amine compounds are known to be used as shale inhibitors; and discloses that the polyether amine and the crosslinker should be kept separate; that the crosslinker should be temporarily kept non-reactive to the polyether amine. See abstract, paragraphs ([0021]-[0025] and [0046], which, again, reads on the claimed composition.

Applicant submits on pages 10-11 that comparing PATEL’s formula to the claimed formula shows that PATEL does not disclose the claimed clay inhibitor, as shown from PATEL’s formula on column 3, line 60, or PATEL’s use of S-2053 or RMR 8-28 or Jeffamine D-230.
Applicant’s argument has been considered but is not persuasive: 
A reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972). 
Applicant cites examples of ether amine compounds used in PATEL. However, PATEL discloses: 

    PNG
    media_image3.png
    48
    166
    media_image3.png
    Greyscale
 
wherein Y = amine, R and R’ = C1-C6 and may be the same or different and linear or branched and x = 1-25, preferably 1-10, thus encompassing the claimed formula.
For example, when PATEL’s disclosed R’ = 2 and x = 2-10, it reads on the claimed R being (ci.); when PATEL’s R’ = 3 and is branched and x = 2-17, it reads on the claimed (cii.); when PATEL’s R’ = 4, linear or branched and x = 1-15, it reads on the claimed (ciii);  when PATEL’s R’ = 6 and x = 1, it reads on the claimed (civ.).
PATEL’s selection of R, R’ and x values are substantially identical to the claimed values to anticipate the claim.
In addition, a case of obviousness can also be made to choose from PATEL’s disclosed values of R, R’ and x through routine experimentation since PATEL discloses to select the specific ether amine compound that provides effective inhibition of shale hydration when the shale is exposed to the drilling fluid and that the molecular weight and the value of x are factors in the ability of the shale hydration inhibitors to carry out their desired role (5:15-28), and to choose the compound based on their ability to be compatible with other drilling fluid components and for their temperature stability and low toxicity (5:52-62),

Applicant submits unexpected results when compared to Jeffamine D-230, S-2052 and RMR 8-38.
Applicant’s argument has been considered but is not persuasive. Although PATEL gives an example of using Jeffamine, PATEL nonetheless discloses a formula that reads on the claimed formula (I). And therefore, there are no unexpected results when using the claimed formula.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765